Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01142-CV
———————————
ADRIENE L. SIBLEY, Appellant
V.
JULIA VICTORIA ECKHARDT, Appellee

 

 
On Appeal from the 55th District Court
Harris County, Texas

Trial Court Case No. 2009-49295
 

 
MEMORANDUM OPINION
          This
is an attempted appeal from a December 22, 2009 interlocutory order denying
appellant Adriene L. Sibley’s “motion to set aside illegal foreclosure.”
On July 30,
2010, the Clerk of this Court notified the parties that it appeared that the December 22, 2009 order was not a final judgment.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.12 (Vernon Supp. 2009) (“In a
civil case in which the judgment or amount in controversy exceeds $250,
exclusive of interest and costs, a person may take an appeal or writ of error
to the court of appeals from a final judgment of the district or county court.”).  The parties were given until August 23, 2010,
to file a response demonstrating this Court’s jurisdiction over the case.  The parties were notified that the appeal was
subject to dismissal for want of jurisdiction. 
See Tex. R. App. P.
42.3 (allowing involuntary dismissal of appeal).  The parties did not respond, and we know of
no statute authorizing an appeal from such an interlocutory order.
We dismiss the appeal for want of
jurisdiction.
                                                                   
PER
CURIAM
 
Panel
consists of Justices Jennings, Alcala, and Massengale.